from a judgment of the Supreme Court, Erie County (Joseph S. Forma, J), rendered May 29, 2003. The appeal was held by this Court by order entered December 22, 2006, decision was reserved and the matter was remitted to Supreme Court, Erie County, for further proceedings (35 AD3d 1228 [2006]). The proceedings were held and completed (John L. Michalski, J).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed. Present—Scudder, P.J., Hurlbutt, Gorski, Martoche and Smith, JJ.